            Case 1:19-cr-00337-RDB Document 26 Filed 09/13/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                      *

v.                                            *       Crim. No. RDB-19-337

DARYL ALBERT VARNUM                           *

                  *   *   *   *   *   *  *  *   *  *  *
             MOTION FOR LEAVE TO AMEND, SUPPLEMENT, WITHDRAW
                        OR FILE ADDITIONAL MOTIONS

       Daryl Varnum (“Mr. Varnum”), by and through his undersigned counsel, James Wyda,

Federal Public Defender for the District of Maryland and Brendan A. Hurson, Assistant Federal

Public Defender, hereby moves this Honorable Court for leave to amend, supplement, withdraw

or file additional motions, and in support of his Motion says:

       1.        Mr. Varnum is charged in a one (1) count indictment alleging a threat against a

federal official in violation of 18 U.S.C. § 115(a)(1)(B).

       2.        Contemporaneous with the filing of this Motion, Mr. Varnum files additional pre-

trial motions.

       3.        The undersigned is still reviewing discovery, investigating, and researching

additional possible motions. As such, counsel requests leave to file any additional motions that

may prove appropriate to the content of any information received by the government, whether or

not such motion is mandatory under Rule 12(b)(3).

       4.        In addition, Mr. Varnum requests leave to withdraw any Motion, prior to any ruling

by the Court, if the relief requested in such motion is no longer desired or appropriate.
         Case 1:19-cr-00337-RDB Document 26 Filed 09/13/19 Page 2 of 2




       WHEREFORE, Mr. Varnum requests that this Honorable Court allow him to amend,

supplement, withdraw, or file additional motions as necessary.

                                            Respectfully submitted,

                                            JAMES WYDA
                                            Federal Public Defender

                                                           /s/
                                            BRENDAN A. HURSON (#28179)
                                            Assistant Federal Public Defender
                                            100 South Charles Street
                                            Tower II, 9th Floor
                                            Baltimore, Maryland 21201
                                            Phone: (410) 962-3962
                                            Fax: (410) 962-0872
                                            Email: Brendan_Hurson@fd.org
